IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-20887
                         Conference Calendar



RODNEY LEE MCDOWELL,

                                          Plaintiff-Appellant,

versus

STATE OF TEXAS; HARRIS
COUNTY DISTRICT CLERK,


                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-533
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rodney Lee McDowell, Texas state prisoner #649018, moves for

leave to proceed in forma pauperis (IFP) following the district

court’s certification that his appeal is taken in bad faith.

McDowell does not indicate why the bad-faith determination was

erroneous and provides no authority for his assertion that he is

entitled to have his past arrests expunged from the record.

     McDowell’s challenge to the district court’s certification

decision lacks arguable merit, and the district court did not err

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20887
                                -2-

in finding that the instant appeal was not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (1997).   Because the

appeal is without arguable merit, it is DISMISSED as frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R.

42.2.   McDowell’s motion to proceed IFP on appeal is DENIED.

     IFP MOTION DENIED; APPEAL DISMISSED.